While, as observed in McMullen et al. v. Daniel, 229 Ala. 194,155 So. 687, the return of the search warrant without result was not in itself sufficient to make out a prima facie case of want of probable cause, yet we think the proof offered by plaintiff, as hereinabove outlined, including plaintiff's good reputation of himself and his business in connection with the fact that nothing was found upon the premises in execution of the search warrant, did suffice to make out a prima facie case, and to place on defendant the burden of going forward with proof in rebuttal.
The application for rehearing is therefore overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur. *Page 547